                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 TERRY EDWARD ELLISON,                           )
                                                 )
               Plaintiff,                        )
                                                 )
 v.                                              )    No. 3:19-CV-108-PLR-HBG
                                                 )
 SGT. JOSH SMITH, STEVE ELLIS,                   )
 and MARK ELLIS,                                 )
                                                 )
               Defendants.                       )

                                 MEMORANDUM OPINION

       Plaintiff, an inmate confined in the Claiborne County Jail, filed a complaint for violation

of his civil rights pursuant to 42 U.S.C. § 1983 against Defendants setting forth various incidents

during his confinement [Doc. 2], a supplement thereto [Doc. 7], and an “affidavit of complaint”

[Doc. 8]. On December 3, 2019, the Court entered an order finding that Plaintiff’s filings did not

state a claim upon which relief may be granted under § 1983 but allowing Plaintiff fifteen days

from the date of entry of the order file an amended complaint [Doc. 9]. The Court also warned

Plaintiff that if he failed to timely comply with that order, the Court would dismiss this case for

want of prosecution and failure to comply with Court orders [Id. at 8]. More than thirty days have

passed and Plaintiff has not filed an amended complaint or otherwise communicated with the

Court. Accordingly, for the reasons set forth below, the Court will DISMISS this action pursuant

to Rule 41(b) of the Federal Rules of Civil Procedure.

       Rule 41(b) gives this Court the authority to dismiss a case for “failure of the plaintiff to

prosecute or to comply with these rules or any order of the court.” See, e.g., Nye Capital

Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012); Knoll v. Am. Tel. &
Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four factors when considering

dismissal under Fed. R. Civ. P. 41(b):

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

        As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears that

Plaintiff received the Court’s order, but chose not to comply therewith. As such, the first factor

weighs in favor of dismissal. As to the second factor, the Court finds that Plaintiff’s failure to

comply with the Court’s order has not prejudiced Defendants. As to the third factor, the Court

warned Plaintiff that the Court would dismiss this case if he failed to comply with the Court’s

order [Id.]. Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff is a prisoner proceeding in forma pauperis [Doc. 6] in this matter and has not

responded to the Court’s order.

        For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of dismissal of Plaintiff’s action pursuant to Rule 41(b).         Accordingly, this action will be

DISMISSED for want of prosecution pursuant to Rule 41(b) and the Court CERTIFIES that any

appeal from this order would not be taken in good faith.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:
                                        __________________________________
                                        CHIEF UNITED STATES DISTRICT JUDGE


                                                   2
